DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
IDS filed 3/15/22 is acknowledged, the references therein relating to the background of applicant’s invention.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Image forming apparatus for sensing a fire and stopping operations”.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a stopping unit … a cut-off unit …an electrical equipment unit … a control unit … a signal processing unit … a storing unit … a shield control unit … a drying unit … a fire extinguishing unit … a display control unit … a display unit” in claims 1-5, 7 and 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Review of the specification reveals that a processor (paragraph 66) corresponds to the stopping unit, cut-off unit, control unit, signal processing unit, shield control unit, and the display control unit;  wiring (paragraph 22) corresponds to an electrical equipment unit; a memory (paragraph 67) corresponds to a storing unit; a dryer for drying ink on a medium (paragraph 19) corresponds to a drying unit; fire extinguishing equipment (paragraph 55) corresponds to a fire extinguishing unit.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1)	Claim(s) 1-4, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. patent application publication 2020/0137251 by Wada et al.
2)	Regarding claim 1, Wada teaches a device monitoring apparatus (figure 4, item 2; a processing device) comprising: a sensor configured to detect one of smoke generation and ignition in a module included in an electronic device, based on at least one of a relative intensity of light generated in the module and a temperature of each module (paragraph 24; fire sensor 32 detects fire based on light measurements); and a stopping unit installed in the module and configured to stop an operation of the module in response to the at least one of the smoke generation and the ignition being detected by the sensor (paragraph 55; functions that perform operations are cut off from power).
3)	Regarding claim 2, Wada teaches the device monitoring apparatus according to claim 1, further comprising a cut-off unit disposed in an electrical equipment unit configured to supply electrical power to the module, and configured to cut off electrical power supply from the electrical equipment unit to the module, in response to the at least one of the smoke generation or the ignition being detected by the sensor (paragraph 55; power source supplying particular function modules can be cut-off in response to fire detection).
4)	Regarding claim 3, Wada teaches the device monitoring apparatus according to claim 2, wherein the module is configured to be controlled by a control signal input from a control unit (figure 4, item 25; a controller), and the device monitoring apparatus further comprises a signal processing unit configured to turn off the control signal in response to the at least one of the smoke generation and the ignition being detected by the sensor (paragraph 55; power for particular function units is cut thereby turning off any control of the functions at those units without power).
5)	Regarding claim 4, Wada teaches the device monitoring apparatus according to claim 1, further comprising a storing unit configured to store detection result about detection of the at least one of the smoke generation and the ignition by the sensor (paragraph 27; figure 4, item 23; signal for alarm to activate based upon received information from a sensor means that sensor information is at least temporarily stored).
6)	Claims 9 and 10 are taught in the same manner as described in the rejection of claim 1 above, with the exception of: an image forming apparatus (paragraphs 71 and 80; disclosed sensors and processing can be performed by an image forming apparatus).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7)	Claim(s) 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent application publication 2020/0137251 by Wada et al. as applied to claim 1 above, and further in view of U.S. patent application publication 2012/0285708 by Bildstein et al.
8)	Regarding claim 5, Wada does not specifically teach the device monitoring apparatus according to claim 1, wherein the module includes a shielding member configured to shield an opening of the module, and the device monitoring apparatus further comprises a shield control unit configured to shield the opening using the shielding member in response to the at least one of the smoke generation and the ignition being detected by the sensor.
	Bildstein teaches the device monitoring apparatus according to claim 1, wherein the module includes a shielding member configured to shield an opening of the module, and the device monitoring apparatus further comprises a shield control unit configured to shield the opening using the shielding member in response to the at least one of the smoke generation and the ignition being detected by the sensor (paragraphs 24 and 27; doors can be closed in response to the detection of a fire).
	Wada and Bildstein are combinable because they are both from the printer fire suppression field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to combine Wada and Bildstein to add shield doors.  The motivation for doing so would have been to “starve the fire” (paragraph 27).  Therefore it would have been obvious to combine Wada with Bildstein to obtain the invention of claim 5.
9)	Regarding claim 6, Bildstein (as combined with Wada in the rejection of claim 5 above) teaches the device monitoring apparatus according to claim 3, wherein the module includes a plurality of modules, and each of the plurality of modules is housed in an independent housing, and is configured to receive the control signal from the control unit via wireless communication or wired communication, and receive electrical power from the electrical equipment unit wirelessly or by wire (paragraph 28; multiple modules are described as outside enclosure 420, all modules being controlled by controller 410, power to the modules inherently being wired or wireless).
10)	Regarding claim 7, Bildstein (as combined with Wada in the rejection of claim 5 above) teaches the device monitoring apparatus according to claim 1, wherein the module comprises a drying unit including a fire extinguishing unit (figure 4; paragraphs 23 and 24; dryer 200 and fire extinguisher 416 are disclosed), and the fire extinguishing unit is configured to perform fire extinguishing in the drying unit in response to the at least one of the smoke generation and the ignition being detected by the sensor (paragraph 24; extinguisher can be operated during a sensed fire event).
11)	Regarding claim 8, Bildstein (as combined with Wada in the rejection of claim 5 above) teaches the device monitoring apparatus according to claim 1, further comprising a display control unit configured to display an error on a display unit in response to the at least one of the smoke generation or the ignition being detected by the sensor (paragraph 35; error condition sensed can be displayed).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN O DULANEY whose telephone number is (571)272-2874. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on (571)272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN O. DULANEY
Primary Examiner
Art Unit 2676



/BENJAMIN O DULANEY/           Primary Examiner, Art Unit 2672